Citation Nr: 1537435	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 10, 2010.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The veteran had active duty service from January 2004 to November 2008.  She received a Combat Action Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Due to the Veteran's change of address, original jurisdiction was transferred to the RO in Chicago, Illinois.

In a March 2012 rating decision, the RO increased the rating for posttraumatic stress disorder (PTSD) to 100 percent, effective May 10, 2010.  The RO noted in this decision that the issue of TDIU was considered moot based on the total evaluation for PTSD, effective as of May 10, 2010.  Although the award of a 100 percent rating does not necessarily render a claim for TDIU moot, in this case, the RO also awarded special monthly compensation (SMC) under the statutory housebound criteria, based on having a single disability rated as 100 percent disabling (PTSD) and additional disabilities rated as 60 percent disabling or more, effective as of May 10, 2010.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  

Under these circumstances, the claim for TDIU is moot from May 10, 2010, forward, because there is no possibility of additional compensation as a result of the award of TDIU for this period, based on the currently assigned 100 percent rating and SMC, and the Veteran's benefits for this period have been maximized.  See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010).

Although the Veteran was scheduled for a Board hearing at the RO in April 2015, she did not appear her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).  No further notice or development is required, as the decision herein is a full grant of the benefit sought on appeal.



FINDINGS OF FACT

1.  The Veteran has met the percentage requirements for TDIU at all times since November 28, 2008, the day after her discharge from service.

2.  The Veteran was unable to secure or maintain substantially gainful employment consistent with her prior training and occupational experience during the period from November 28, 2008 to May 10, 2010, due to the combined effects of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met since November 28, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU is warranted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  Consideration should be given to the level of education, special training, and prior work experience, but not to the Veteran's age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

Generally, to be eligible for a TDIU, there must be a single service connected disability rated 60 percent; or at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran met the percentage requirements for a TDIU beginning November 28, 2008, the day after her discharge from service.  PTSD was rated as 50 percent disabling, and additional disabilities combined for an overall rating of 80 percent.  Id.  Further, resolving doubt in the Veteran's favor, she was unemployable for VA purposes due the combined effects of her service-connected disabilities for this entire period.  Id.

Service treatment records show that a physical evaluation board found the Veteran unfit for service in August 2008.

The Veteran did not have any employment during the period from November 28, 2008 to May 10, 2010.  She attended college full-time from November 2008 to May 2009; she has a high school degree and obtained 30 hours of college credit, but no degree.  She did not return to full-time college courses after May 2009; she has reported that she missed days of school due to doctors' appointments, and she quit school as a result and enrolled in online courses on a part-time basis.  The Veteran's prior training and occupation was as a mechanic during service.  See June 2009 VA examination; July 2009 formal claim for TDIU (VA 21-8940); October 2009 notice of disagreement.  

The RO discerned a claim for TDIU in claims submitted by the Veteran in April 2009.  The Veteran asserted in her formal claim for TDIU (VA 21-8940), received in July 2009, that she was unable to work due to PTSD, migraines, and recurrent abscesses.  Because the claim was received within one year of her discharge and in association with initial ratings of service connected disabilities, the appropriate period for consideration is the day after her discharge from service.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o); see Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a November 2008 VA examination, shortly before her discharge from service, the Veteran reported suffering from migraines twice a week; and that she was incapacitated during these episodes until her prescribed medication kicked in, or usually for about 24 hours.  Similarly, she reported in a November 2008 VA treatment evaluation that her migraine symptoms interfered with life by making her unable to function or do housework or school work during exacerbations.  In her October 2009 notice of disagreement to the denial of a TDIU, the Veteran reported that her migraines were now occurring four times a week and that, during those episodes, she had to stay in her room and was unable to function for 3-4 hours.

An April 2009 VA treatment consult noted that the Veteran had difficulty with recall of new information and a severe level of distraction, which were later noted to be related to PTSD.  An examiner stated in June 2009 that the Veteran's PTSD symptoms had caused significant impairment in occupational functioning since her return from combat in service.  

The Veteran reported in her July 2009 claim for TDIU that she had tried to obtain work by applying for secretarial positions in January and March 2009, and for a receptionist position in February 2009, but had been unsuccessful.  At a July 2011 VA psychiatric examination, the Veteran stated that she had tried to secure employment, but no-one would hire her as a diesel mechanic, which was her training in service, because she was a woman.  She also discussed her prior attempts at employment, stating that she became so consumed by anxiety that she would "freak out" while on way to interview and never actually completed the interview.  This appears to be referencing the applications in 2009. 

Further, during an October 2010 VA psychiatric examination, the Veteran reported that she had obtained a job doing service writing at a repair shop at some point, but that migraines and stress created too much anxiety, and she had to quit after two weeks.  The Veteran also reported that she was trying to study for school, but was having significant difficulties due to anxiety and frequency of headaches.  The examiner noted that the Veteran reported being unemployed due to anxiety and headaches, and stated that her unemployment was due primarily to the effects of her mental condition.  This examiner summarized that the Veteran was "severely affected by recollections and inability to concentrate, with distrust and disgust for society and overwhelming anxiety," and that the "effects of PTSD symptoms on the [Veteran's] employment ... included her unemployment and her difficulty to focus in tasks and activities."  

A July 2011 VA examiner stated that the Veteran's intermittent migraine headaches certainly could affect her ability to perform physical or sedentary tasks during a flare-up.

These statements from the Veteran and VA examiners after May 2010 regarding her PTSD symptoms and headaches were made after the relevant period on appeal for the TDIU claim.  Nevertheless, the Veteran described her symptoms and their effects prior to May 2010, including when she had previously attempted to obtain employment and her difficulties in school.  

The Veteran asserted in October 2009 that she would not be able to work at a restaurant or grocery store due to physical limitations.  She was service-connected for disabilities of both feet and ankles.  She reported during VA examinations in February and August 2009 that she was unable to stand for more than a few minutes due to her ankle disabilities.  She also indicated that her ankles were exacerbated by increased walking.

In light of the above and resolving doubt in the Veteran's favor, the evidence establishes that she was unable to secure or maintain substantially gainful employment consistent with her prior training and occupational experiences during this period due to the combined effects of service-connected disabilities.  Although she was able to attend school full-time until May 2009, she had reported difficulties completing interviews for sedentary positions such as a secretary or receptionist due to her PTSD.  Further, she was having migraine attacks several times a week that resulted infrequent inability to perform any duties.  Thus, the criteria for a TDIU are met for the period from November 28, 2008 to May 10, 2010.   38 C.F.R. §§ 4.3, 4.16.

TDIU is being granted prior to May 10, 2010, based on the combined effects of the Veteran's migraines and PTSD.  Absent a single disability rated 100 percent or warranting a TDIU, the Board need not further consider entitlement to special monthly compensation at the housebound rate.  Cf. Buie, 24 Vet. App. at 250-51; 38 C.F.R. § 3.350(i).




ORDER

Entitlement to a TDIU from November 28, 2008 to May 10, 2010, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


